Citation Nr: 0615272	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-08 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral cataracts.

2.  Entitlement to an initial compensable evaluation for 
service-connected diabetic neuropathy of the right lower 
extremity.

3.  Entitlement to an initial compensable evaluation for 
service-connected diabetic neuropathy of the left lower 
extremity.

4.  Entitlement to an initial compensable evaluation for 
service-connected peripheral vascular occlusive disease of 
the left lower extremity. 

5.  Entitlement to an initial compensable evaluation for 
service-connected peripheral vascular occlusive disease of 
the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, on his substantive appeal to the Board 
(VA Form 9), the veteran requested a Travel Board hearing.  
He was scheduled for a hearing at the RO on January 5, 2005; 
however, he appeared for the hearing the following day.  In a 
written statement dated in January 2005, the veteran agreed 
to submit to a Compensation and Pension medical examination 
in lieu of a hearing.  The examination was conducted in 
February 2005.  The Board, then, finds that all due process 
has been satisfied with respect to the veteran's right to a 
hearing.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected bilateral 
cataracts are pre-operative and are characterized by 
corrected right eye visual acuity of 20/20 and corrected left 
eye visual acuity of 20/30, with subjective complaints of 
rare pain in the left eye and no clinical findings of field 
loss, episodic incapacity, or continuing active pathology.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected diabetic 
neuropathy of the right lower extremity is characterized by 
no motor or sensory deficits, intact sensation and pulses, 
and no focal neurological change.  

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected diabetic 
neuropathy of the left lower extremity is characterized by no 
motor or sensory deficits, intact sensation and pulses, and 
no focal neurological change.  

4.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected peripheral 
vascular occlusive disease of the right lower extremity is 
characterized by subjective complaints of coldness in his 
foot and claudication after walking at least 15 yards, with 
no objective evidence of angioneurotic edema, varicose veins, 
ulcers, cellulitis, or dermatitis, and no atrophic changes.  
The dorsalis pedis pulses are shown to be palpable, and the 
ankle/brachial index in the right leg is 1.17.  

5.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected peripheral 
vascular occlusive disease of the left lower extremity is 
characterized by subjective complaints of coldness in his 
foot and claudication after walking at least 15 yards, with 
no objective evidence of angioneurotic edema, varicose veins, 
ulcers, cellulitis, or dermatitis, and no atrophic changes.  
The dorsalis pedis pulses are shown to be palpable, and the 
ankle/brachial index in the right leg is 1.26.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected bilateral cataracts have not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.75, 4.84a, 
Diagnostic Code 6079 (2005).

2.  The criteria for an initial compensable evaluation for 
service-connected diabetic neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.75, 4.124, Diagnostic Code 8521 (2005).

3.  The criteria for an initial compensable evaluation for 
service-connected diabetic neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.75, 4.124, Diagnostic Code 8521 (2005).

4.  The criteria for an initial compensable evaluation for 
service-connected peripheral vascular occlusive disease of 
the right lower extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.75, 4.124, Diagnostic Code 
7114 (2005).  

5.  The criteria for an initial compensable evaluation for 
service-connected peripheral vascular occlusive disease of 
the left lower extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.75, 4.124, Diagnostic Code 
7114 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (here, the RO) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In August 2004 and April 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims, as well as its duty to assist him in 
substantiating his claims under the VCAA.  In addition, the 
discussions in the October 2003 Statement of the Case (SOC), 
as well as the July 2004 and October 2005 Supplemental 
Statements of the Case (SSOCs) informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The August 2004 letter specifically 
asked the veteran to provide "any evidence in [his] 
possession that pertain[s] to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).

Together, the August 2004 and April 2005 letters, the October 
2003 SOC, and the July 2004 and October 2005 SSOCs provided 
the veteran with a summary of the evidence, the applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denials.  The RO specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, the 
service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
either send medical records regarding treatment for his 
disability, or to provide the properly executed authorization 
so that VA could request the records for him.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  As the Federal Circuit Court has stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, slip op. at 9.

It further appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  See Conway 
v. Principi, 353 F.3d 1369, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

The Board recognizes that the notifications from the RO pre-
dated, and thus did not specifically comport with, the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, in addition the foregoing harmless-
error analysis, to whatever extent the decision in Dingess 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, given 
the ample communications regarding the evidence necessary to 
substantiate his claims, and the fact that a recognized 
veterans service organization has represented the veteran.  
Moreover, the ratings for the service-connected disabilities 
in issue were made effective from May 8, 2001, the date on 
which 38 C.F.R. § 3.309(e) was amended to add Type 2 diabetes 
mellitus to the list of diseases subject to presumptive 
service connection on the basis of exposure to herbicides, 
which moots any concern as to the possibility of an earlier 
effective date.  See 66 Fed. Reg. 23,166, 23,168-23,169 (May 
8, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

In the rating decision on appeal, the RO granted service 
connection for a number of disabilities, including those at 
issue herein.  The RO conceded that the veteran had served in 
the Republic of Vietnam during the Vietnam era, and assigned 
the ratings effective from May 8, 2001, the date on which 
diabetes mellitus was added to the list of diseases which may 
be presumptively service connected when manifested by a 
Vietnam veteran.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.




In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Bilateral cataracts

Service connection for bilateral cataracts, as secondary to 
diabetes mellitus due to herbicide exposure, was established 
in February 2003 and assigned a noncompensable evaluation 
(zero percent) under Diagnostic Code (DC) 6028-6079 (2005), 
effective in May 2001.  At that time, the RO considered a 
March 2002 VA examination report which showed a diagnosis of 
cataracts in each eye with corrected far vision of 20/20- in 
the right eye and 20/20-2 in the left eye.  

As noted, the veteran's bilateral cataracts are assigned 
noncompensable evaluations under DC 6028-6079.  Although 
cataracts is listed in the Rating Schedules at DCs 6027 and 
6028, the RO assigned DC 6028-6079 pursuant to 38 C.F.R. 
§ 4.20, which provides that it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology, are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  Id.  

The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.94a, DC 6079, for impairment of central 
visual acuity.  Visual acuity is rated based on best distant 
vision obtainable after correction by glasses.  38 C.F.R. § 
4.75.  Ratings are determined by the intersection of the 
horizontal row appropriate for one eye and the vertical 
column appropriate to the other eye from Table V.  38 C.F.R. 
§§ 4.83a, 4.84a, Table V.  Under DC 6079, a noncompensable 
evaluation is warranted where corrected vision in both eyes 
is 20/40 and a 10 percent evaluation is warranted where 
corrected vision is 20/40 in one eye and 20/50, 20/70, or 
20/100 in the other eye.  

Using Table V and the most recent VA examination results, 
dated in February 2005, the measurement of the veteran's 
visual acuity does not warrant a compensable evaluation under 
DC 6079.  At the February 2005 VA examination, his corrected 
right eye visual acuity was 20/20 and corrected left eye 
visual acuity was 20/30, which is noncompensable under DC 
6079.  The Board has considered the other reports of 
corrected visual acuity in the evidentiary record; however, 
none of the findings contained therein would assist the 
veteran in obtaining a higher disability evaluation.  In this 
context, the Board notes that a November 2004 VA treatment 
record reports the veteran's visual acuity as follows: 20/30-
1 ph 20/25-1 and 20/40-2 ph 20/30-2.  Likewise, a February 
2001 VA treatment record reports the veteran's manifest 
visual acuity as 20/20 and 20/40.

The Board notes the treatment records do not indicate whether 
the reported findings were taken before or after correction.  
As noted, disability ratings for visual acuity impairment are 
based upon the best distant vision obtainable after 
correction.  See 38 C.F.R. § 4.75.  Therefore, the Board 
finds the visual acuity reported in the February 2001 and 
November 2004 VA treatment records do not assist the veteran 
in obtaining a compensable evaluation.  However, even if we 
assumed that the reported findings were obtained after 
correction, they do not assist the veteran in obtaining a 
compensable evaluation.  As noted, a 10 percent evaluation 
under DC 6079 requires that corrected vision be, at a 
minimum, 20/40 in one eye and 20/50 in the other.  In the 
same way, the Board notes that the veteran's visual acuity at 
the March 2002 VA examination was 20/20- in the right eye and 
20/20-2 in the left eye, which is also noncompensable under 
DC 6079.

In an effort to afford the veteran the highest disability 
evaluation possible, the Board has considered all potentially 
applicable diagnostic codes.  The Board notes the veteran was 
diagnosed with bilateral cataracts at the March 2002 VA 
examination.  Under DCs 6027 and 6028, preoperative traumatic 
cataracts and senile cataracts and others, respectively, are 
rated based on impairment of vision, if preoperative, and on 
impairment of vision and aphakia, if postoperative.  In this 
case, the Board notes that, while the veteran is currently 
diagnosed with bilateral cataracts, he has not received 
treatment or surgery for his cataracts and, therefore, will 
be rated based on impairment of vision.  As stated above, at 
the February 2005 VA examination, the veteran's preoperative 
cataracts were manifested by visual acuity of 20/20 in the 
right eye and 20/30 in the left eye, which is noncompensable 
under DC 6079.  Therefore, the evidence of record does not 
support a finding that the veteran's bilateral cataracts 
warrant a higher disability evaluation under 38 C.F.R. § 
4.84a, DCs 6027, 6028.

In addition to visual acuity, the schedular criteria under DC 
6009 provide for compensable ratings for unhealed injuries to 
the eye manifested by field loss, pain, rest-requirements, or 
episodic incapacity.  In this case, the Board notes that, at 
the February 2005 VA examination, the veteran reported having 
pain in his left eye for a split second that occurred rarely.  
However, he denied having periods of incapacitation, and his 
visual field was full in both eyes.  See also March 2004 VA 
treatment record.  The Board also notes that the veteran's 
eye disability is not due to a specific injury, but instead, 
is secondary to his diabetes mellitus.  Therefore, the Board 
finds that the veteran's left eye disability does not warrant 
a compensable disability evaluation based upon impairment of 
visual acuity.  

The Board has carefully reviewed the evidence of record, and 
finds the veteran's bilateral eye disability has not been 
described as comparable to any of the other diseases of the 
eye listed under 38 C.F.R. § 4.84a.  Therefore, the Board 
will not consider ratings for such impairments available 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6010 to 6026, 6029 
to 6035.  In addition, there are no findings or complaints of 
impairment of field vision or muscle function, therefore the 
Board finds that DCs 6080 to 6092 are not for application in 
this case.

In summary, the Board finds that the preponderance of the 
evidence is against the grant of an initial compensable 
evaluation for service-connected bilateral cataracts, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, supra.  


B.  Diabetic neuropathy

Service connection for diabetic neuropathy of the right and 
left lower extremities was established in February 2003 and 
assigned noncompensable evaluations under DC 8521, effective 
May 2001.  At that time, the RO considered the March 2002 VA 
examination report which reflects the veteran complained of 
occasional burning and tingling in both feet.  Neurological 
examination revealed asymmetrical deep tendon reflexes, 
intact cranial nerves, and a negative Romberg's test.  
Examination also revealed symmetrical pulses in the lower 
extremities.  The diagnosis was mild bilateral diabetic 
neuropathy in both lower extremities.  Also considered was a 
February 1999 VA treatment record which showed the veteran 
complained of numbness and tingling in both feet, but had 
good sensation in the lower extremities on examination.  

As noted, the veteran's diabetic neuropathy is currently 
assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.124a, DC 8521, for external popliteal nerve.  Under DC 
8521, incomplete paralysis warrants a 10 percent evaluation 
if mild, a 20 percent evaluation if moderate, and a 30 
percent evaluation if severe.  A 40 percent evaluation is 
warranted for complete paralysis manifested by foot drop and 
slight droop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost, abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the degree that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.

In evaluating the veteran's claim under DC 8521, the Board 
notes the evidence shows the veteran has no motor or sensory 
deficits and has intact sensation and pulses in his feet.  
See February and May 1999 VA treatment records; see also 
March 2003 VA examination report.  The Board also notes that, 
at the February 2005 VA examination, neurological examination 
revealed intact sensation with no focal neurological change.  
There is no additional objective medical evidence showing the 
veteran has diabetic neuropathy warranting a compensable 
evaluation.  Based on the foregoing, the Board finds the 
veteran's service-connected bilateral diabetic neuropathy 
does not warrant a compensable evaluation under DC 8521.  
Although he complains of burning and tingling in his feet, 
there are no clinical findings showing neurological damage to 
support the veteran's subjective complaints.  The Board does 
note that the examiner who conducted the March 2002 VA 
examination described the veteran's diabetic neuropathy as 
"mild;" however, in determining the veteran's diabetic 
neurological disability is noncompensable, the Board notes 
that, at the March 2002 VA examination, neurological 
examination was essentially normal.  

The Board has considered all other potentially applicable 
diagnostic codes; however, the veteran has never been shown 
to have neuritis or neuralgia.  Therefore, 38 C.F.R. 
§ 4.124a, DCs 8621 and 8721 are not for application in this 
case.  In addition, there is no evidence showing the veteran 
has neurological damage associated with any other peripheral 
nerves.  Therefore, DCs 8520, 8522 to 8530, 8620, 8622 to 
8630, 8720, and 8722 to 8730 are not applicable in this case.  

Based on the foregoing, the Board finds that the veteran's 
service-connected diabetic neuropathy in the right and left 
lower extremities do not warrant initial compensable 
evaluations under DC 8521. 

C.  Peripheral Vascular Occlusive Disease

Service connection for peripheral vascular occlusive disease 
of the right and left lower extremities was established in 
February 2003 and assigned a noncompensable evaluation under 
DC 7114, effective May 2001.  At that time, the RO considered 
the March 2002 VA examination report which reflects the 
veteran was diagnosed with peripheral vascular occlusive 
disease.  On examination, there was no trace edema in the 
left leg but peripheral pulses in both lower extremities were 
diminished due to vascular disease.  

As noted, the veteran's service-connected peripheral vascular 
disease is assigned a noncompensable evaluation under 
38 C.F.R. § 4.104, DC 7114, which provides the rating 
criteria for arteriosclerosis obliterans.  Peripheral 
vascular occlusive disease is not listed in the Rating 
Schedule and the RO assigned DC 7114 pursuant to 38 C.F.R. 
§ 4.20, which provides that it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology, are closely analogous.  

Under DC 7114, a 20 percent rating is warranted for 
arteriosclerosis obliterans manifested by claudication on 
walking more than 100 yards, and diminished peripheral pulses 
or ankle/brachial index of 0.9 or less and a 40 percent 
rating is warranted for arteriosclerosis obliterans 
manifested by claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less. 

Note (1) states that the ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
Note (2) states that residuals of aortic and large arterial 
bypass surgery or arterial graft are to be evaluated as 
arteriosclerosis obliterans.  Note (3) states that these 
evaluations are for involvement of a single extremity.  If 
more than one extremity is affected, evaluate each extremity 
separately and combine (under § 4.25), using the bilateral 
factor (§ 4.26), if applicable.  Id.  

Upon review of the pertinent evidence of record, the Board 
finds that the competent and probative evidence preponderates 
against a finding that the veteran's service-connected 
bilateral peripheral vascular disease of the right and left 
lower extremities warrant compensable disability ratings.

In evaluating the veteran's claims under DC 7114, the Board 
notes that, at the February 2005 VA examination, the veteran 
complained of his feet feeling cold.  However, the examiner 
stated there was no evidence of peripheral vascular occlusive 
disease as there were no subjective complaints or clinical 
findings of claudication, angioneurotic edema, or varicose 
veins.  In addition, there were no atrophic changes, ulcers, 
cellulitis, or dermatitis, and the dorsalis pedis pulses were 
palpable bilaterally.  In making the above determination, the 
Board also notes that the September 2005 addendum to the 
February 2005 VA examination report reflects the 
ankle/brachial index in the left leg is 1.26 and in the right 
leg is 1.17, which is normal.  See 38 C.F.R. § 4.104, DC 
7114, Note (2).  

The Board notes that, in reviewing the pertinent evidence of 
record, we find the veteran's peripheral vascular disease has 
not been more disabling than as currently assigned.  In this 
regard, the Board notes that a December 1998 VA treatment 
record reflects the veteran had claudication after walking 
200 yards and a February 1999 VA treatment record reflects 
the veteran had claudication after walking between 15 and 20 
yards.  However, as noted above, in considering claims for 
increased ratings, the primary focus is on the current level 
of disability; therefore, past medical records are not given 
precedence over current findings.  See Francisco, 7 Vet. App. 
at 58.  Nonetheless, in considering the reports of 
claudication in the 1998 and 1999 treatment records, the 
Board notes that a compensable evaluation under DC 7114 
requires evidence of claudication on walking and an 
ankle/brachial index of at least .09 or less.  In this 
context, the Board notes that the only reported 
ankle/brachial index of record is in the September 2005 
addendum to the February 2005 VA examination, which, as 
noted, was normal.  Therefore, the Board finds the reports of 
claudication on walking in the December 1998 and February 
1999 VA treatment records do not assist the veteran in 
obtaining compensable disability evaluations.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered evaluating his 
service-connected peripheral vascular disabilities under all 
other appropriate diagnostic codes.  However, the Board finds 
that 38 C.F.R. § 4.71a, DCs 7101 to 7113, and 7115 to 7123 
are not for application because the veteran has never 
manifested symptoms associated with, or been diagnosed with 
hypertensive vascular disease, aortic aneurysm, aneurysm of 
any large or small artery, traumatic arteriovenous fistula, 
thrombo-angiitis obliterans, Raynaud's syndrome, 
angioneurotic edema, erythromelalgia, varicose veins, post-
phlebitic syndrome of any etiology, cold tissue residuals, or 
soft tissue sarcoma.  See February 2005 VA examination 
report.  

In view of the foregoing, the Board finds that the 
noncompensable evaluations assigned adequately reflect the 
clinically established impairment experienced by the veteran.  
As the preponderance of the evidence is against the veteran's 
claims for increased ratings for peripheral vascular 
occlusive disease of the right and left lower extremities, 
the benefit-of-the-doubt doctrine is not for application, and 
an increased rating must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55.

D.  Fenderson

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the effective date of his 
compensation, dating from the regulatory amendment presuming 
service connection for disorders associated with herbicide 
exposure, in May 2001, have his service-connected 
disabilities been more disabling than as currently rated 
under this decision.


ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral cataracts is denied.

Entitlement to an initial compensable evaluation for service-
connected diabetic neuropathy of the right lower extremity is 
denied.


[Continued on next page]

Entitlement to an initial compensable evaluation for service-
connected diabetic neuropathy of the left lower extremity is 
denied.

Entitlement to an initial compensable evaluation for service-
connected peripheral vascular occlusive disease of the left 
lower extremity is denied.

Entitlement to an initial compensable evaluation for service-
connected peripheral vascular occlusive disease of the left 
lower extremity is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


